Supreme Court of Florida
                                  ____________

                                  No. SC17-1144
                                  ____________


                        JAMES BERNARD BELCHER,
                                Petitioner,

                                        vs.

                             JULIE L. JONES, etc.,
                                 Respondent.

                               [November 2, 2017]

PER CURIAM.

      Petitioner James Bernard Belcher has filed a petition for writ of habeas

corpus, challenging the constitutionality of his death sentence, which was based

upon a nonunanimous jury recommendation. See Belcher v. State, 851 So. 2d 678

(Fla. 2003). We have jurisdiction. See art. V, § 3(b)(9), Fla. Const. Because

Belcher’s sentence became final after Ring v. Arizona, 536 U.S. 584 (2002), he is

entitled to relief. See Mosley v. State, 209 So. 3d 1248 (Fla. 2016). Accordingly,

we grant the petition, vacate the sentence of death, and remand this case for a new

penalty phase proceeding.
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, and QUINCE, JJ., concur.
LAWSON, J., concurs specially with an opinion.
CANADY and POLSTON, JJ., dissent.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LAWSON, J., concurring specially.

      See Okafor v. State, 42 Fla. L. Weekly S639, S641, 2017 WL 2481266, at

*6 (Fla. June 8, 2017) (Lawson, J., concurring specially).

Original Proceeding – Habeas Corpus

Christopher J. Anderson of Law Office of Christopher J. Anderson, Neptune
Beach, Florida; and Billy H. Nolas, Chief, Capital Habeas Unit, Office of the
Federal Public Defender, Northern District of Florida, Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Senior Assistant
Attorney General, Tallahassee, Florida,

      for Respondent




                                        -2-